 In the Matterof AMERICAN POTASH&CHEMICAL CORPORATIONandBoRAx&POTASH WoRKFms'UNION No. 20181Case No. C-107.-Decided July 28, 1937ChemicalIndustry-Company-DominatedUnion:domination and interfer-ence with formation and administration;sponsorship and support;discrimina-tion in favor of ; disestablished as agency for collective bargaining-Discrimi-nation:discharges for unionactivity ;discharges for attempts to removecompany influence from company-dominated union ;demotion-ReinstatementOrdered-BackPay:awarded.Mr. Bertram Edisesfor the Board.Gibson, Dunn & Crutcher,byMr. J. Stuart NearyandMr. HenryB. Ely,of Los Angeles, Cal., for the respondent.Mr. Howard Lichtensteini,of counsel to the Board.DECISIONSTATEMENT OF CASECharges and amended charges having been duly filed by the Boraxand Potash Workers' Union No. 20181, herein called the Union,,-, theNational Labor Relations Board, herein called the Board, by TowneNylander, Regional Director for the Twenty-first Region (LosAngeles, California), issued and duly served its complaint datedApril 24, 1936, against the American Potash and Chemical Cor-poration, Trona, California, the respondent herein, alleging that therespondent had engaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning of Section 8, subdivi-sions (1), (2), and (3), and Section 2, subdivisions (6) and (7) ofthe National Labor Relations Act, 49 stat. 449, herein called the Act,and that in April 1936, the respondent discharged, and has at alltimes since that date refused to reinstate Earl Wright, H. S. Hardie,J. C. McConnahey, R. C. Whitehurst, and Carl Campbell, employeesof the respondent, because they joined the Union and engaged in con-certed activities with other employees of the respondent, for thepurpose of collective bargaining and other mutual aid and pro-tection.2'The pleadings incorrectly designated the Union as Borax&PotashWorkers' UnionLocal No. 20181.H. S. Hardie is referred to as Henry Simpson Hardie,J.C.McConnahey as J. C.McConahey,and R.C.Whitehurst as Richard C. Whiteburst in the record.s At the conclusion of the Board's case, the Trial Examiner granted the motion madeby counsel for the Board to strike the name of Carl Campbell from the complaint.140 DECISIONS AND ORDERS141On May 1, 1936, the respondent filed its answer to the complaintdenying that its operations affect interstate commerce within themeaning of the Act and denying that it had engaged in or wasengaging in the alleged unfair labor practices.s In addition, therespondent filed a motion to dismiss the complaint for the reasonsthat the Act is unconstitutional and that the Board has no jurisdic-tion over the respondent's business or activities.Pursuant to notice, a hearing was held in Randsburg, California,from May 4, through May 7, 1936, before Carey McWilliams, theTrial Examiner duly designated by the Board.On May 14, 1936,the hearing was resumed in Los Angeles, California, and closed onJune 3, 1936.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing upon the issueswas afforded to all parties.Both at the opening and close of thehearing, the respondent renewed its motion to dismiss, decision there-on being reserved by the Trial Examiner.On July 6, 1936, the Trial Examiner filed his Intermediate Reportin which he found that the respondent had engaged in and wasengaging in the unfair labor practices alleged in the complaint, butrecommended that the complaint be dismissed for the reason that the,acts committed by the respondent are not unfair labor practices af-fb,cting commerce within the meaning of Section 2, subdivisions (6)and (7) of the Act. Thereafter, both the respondent and the Unionduly filed exceptions to the Intermediate Report.On September 19, 1936, the Union filed supplemental charges onthe basis of which the Board issued and duly served its secondamended and supplementary complaint, dated October 2,1936, againstthe respondent, incorporating the allegations contained in its com-plaint dated April 24, 1936, and further alleging that the respond-times since that date refused to reinstate H. O. Goddard, R. O.Lamson, E. M. Ball, J. B. Kennard, and C. Pratt, and demoted andhas since refused to rescind the demotion of J. L. Ivers, all employeesof the respondent, because they joined the Union and engaged inconcerted activities with other employees of the respondent for thepurpose of collective bargaining and other mutual aid and protec-tion.4In addition, the second amended and supplementary com-plaint alleged that during the month of August 1936, the respondentalso discharged and has at all times since that date refused to rein-stateO. S. Kunkel, L. A. Sherriff, H. Webb, George Cline, H. B.Winslow, E. Pulcifer, and R. Wilgus, employees of the respondent$ Thereafter the respondent filed an amended answer substantially the same as itsoriginal answer.It.0. Lamson is referred to as Robert O. Lamson,E.M. Ball as Elbert Marshall Ball.and C. Pratt as Leroy Pratt in the record. 142NATIONAL LABOR RELATIONS BOARDand officers or members of the Allied Chemical Workers' Association,herein called the A. C. W. A., for the reason that they formed andbecame members of a committee to protest, and did protest, to therespondent against the discharges of R. O. Lamson and H. O.Goddard, and the demotion of J. L. Ivers, and for the additionalreason that they attempted to free the A. C. W. A. from the domina-tion, interference, and control of the respondent.5On October 9, 1936, the Union filed additional charges against therespondent, upon which the Board, by its Regional Director for theTwenty-first Region, issued and served its complaint dated October9, 1936, against the respondent, alleging that the respondent, duringthe month of September 1936, discharged and has at all times sincethat date refused to reinstate F. F. Matlock, Otto Duval, CharlesWinton, Fred Balch, and R. K. Rogers, employees of the respondent,because they joined the Union and engaged in concerted activitieswith other employees of the respondent for the purpose of collectivebargaining and other mutual aid and protection; 5 that these actsconstitute unfair labor practices within the meaning of Section 8,subdivisions (1) and (3), and Section 2, subdivisions (6) and (7)of the Act.Thereafter, the respondent filed answers to the second amendedand supplementary complaint, and to the complaint dated October 9,1936,denying the allegations contained therein. In addition, itfiled a motion to dismiss, based upon the same grounds as thosecontained in its original motion of May 1, 1936.Pursuant to the notices contained in these latter complaints, ahearing was held in Los Angeles, California, commencing on October15, 1936, before Benedict Wolf, the Trial Examiner duly designatedby the Board.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing upon the issuesraised in these latter complaints was afforded to all parties.At theclose of the hearing the respondent made various motions to dismissthe complaints, such motions being based upon the constitutionalinvalidity of the Act, lack of jurisdiction, and the failure of proofto controvert the findings contained in the Intermediate Report ofJuly 6, 1936.The Trial Examiner denied these motions and grantedthe motion of counsel for the Board to permit the previous record of'At the conclusion of the second bearing, the Trial Examiner granted the motion ofcounsel for the Board to dismiss the complaint,without prejudice,with respect to thedischarge of H. B.Winslow.0. S. Kunkel is referred to as Owen Scott Kunkel, L. A.Sherriff as Lawrence A. Sherriff,H.Webb as Harold Carl Webb, George Cline as GeorgeE. Cline, E. Pulcifer as Elmer Pulcifer, and R. Wilgus as Russel V. Wilgus in the record.It should be noted that the A. C. W. A. was invited to be represented prior to the com-mencement of any proceedings In this case,but it refused to be represented by counselor otherwise to participate."At the conclusion of the second hearing, the Trial Examiner granted the motion ofcounsel for the Board to dismiss the complaint,without prejudice,with respect to thedischarge of Charles Winton and R. K. Rogers.F. F. Matlock is referred to as Franklin F. Matlock in the record. DECISIONS AND ORDERS143testimony taken pursuant to the complaint dated April 24, 1936, tobe incorporated into the record of testimony taken pursuant to thecomplaints dated October 2, 1936, and October 9, 1936, in so far as theprevious record describes the business activities of the respondent.By order of the Board, dated October 20, 1936, all the proceedingswere consolidated and transferred to the Board for the purposes offurther consideration, in accordance with Article II, Section 37 ofNational Labor Relations Board Rules and Regulations-Series 1,as amended.We have reviewed all the rulings made by the Trial Examiners onmotions, objections, and other matters, and find that no prejudicialerrors were committed.The rulings are hereby affirmed.We havefully considered the exceptions to the Intermediate Report, filed bothby the respondent and the Union, and we find no merit in the re-spondent's exceptions.For the reasons hereinafter set forth, we -sustain the Union's exception to that part of the Intermediate Re-port which finds that the unfair labor practices committed by therespondent are not unfair labor practices affecting commerce withinthe meaning of Section 2, subdivisions (6) and (7) of the Act.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.RESPONDENT AND ITS BUSINESSThe respondent was incorporated in the State of Delaware onJune 4;.1926, and is authorized to issue 1,000,000 shares of no parvalue stock,of which 528,390 shares were outstanding and ownedby 176 stockholders in 1934. In the same year, the total assets of thecorporation'amounted to$15,564,048.The respondent,through stock ownership,controls the TronaRailway Company,a standard gauge railroad extending a distanceof 30.25 miles from Trona to Searles,California,where it connectswith the Southern Pacific Lines.7 Its traffic consists almost entirelyof the respondent's products,all of which are shipped over this rail-road.In 1934, its equipment consisted of two locomotives and onepassenger coach, and it utilized the services of 37 employees.TheTrona Railroad is subject to regulation by the California RailwayCommission,and its tariff schedules come within the jurisdiction ofthe Interstate Commerce Commission.The respondent is engaged in the manufacture of potash, boricacid, borax, soda ash, and sodium sulphate from brine extractedIn 1935, 1,500 shares,valued at$150,000, were outstanding,of which the respondentheld 1,497 shares,and W E. Burke,the respondent'smanager, 0 M. Simpson,the re-spondent's assistant manager,and E. A. Donohoe,the respondent's property and claimagent, held one share apiece.Board's Exhibits Nos. 28-P, 29.(Unless otherwise indi-cated,references are to exhibits introduced at the first hearing ) 144NATIONAL LABOR RELATIONS BOARDfrom Searles Lake.The process consists in the concentration of thelake brine, the cooling of the concentrated liquor, and the retreat-ment of salts eliminated during evaporation.The brine is pumpedfrom wells drilled through the porous salt deposit covering the bedof the lake.The respondent's plant is situated in Trona, California, on thenorthwest edge of Searles Lake, 185 miles from Los Angeles. Trona,an unincorporated area, is a company town, the land, houses, stores,and municipal facilities being owned by the respondent.8Approximately 900 employes, including some 250 clerical and su-pervisory employees, are engaged in the operation of the respondent'splant, in the following departments : accounting, engineering andmaintenance, industrial relations, production, research and develop-ment, supplies, traffic, and the Trona Railway. In addition, 25 em--ployees are distributed among the respondent's sales offices main-tained in Los Angeles, New York City, Atlanta, Baltimore, andColumbus, Ohio.The respondent is one of the three major producers of potashin the United States, and with the Pacific Coast Borax Companyis responsible for the greater portion of the world's supply of borax.9In 1935, its total sales amounted to 281,942 short tons, of which21,890 tons, or 7.8 per cent, were sold in California, and the remain-ing 260,052 tons, or 92.2 per cent, were shipped to other States,possessions of the United States, and foreign countries.'°All of the ingredients of the respondent's products are obtainedfrom Searles Lake, with the exception of sulphuric acid, oleic acid,sodium nitrate, and other gases and chemicals, which area used inconjunction with the manufacturing processes and of which butinfinitesimal amounts remain in the completed products.Otherpurchases made by the respondent consist of fuel oil, shipping sup-plies, valves, pipes and fittings, and other plant equipment. In 1935,8Board's Exhibit No 15.9 Board's Exhibits Nos. 30b(b) and 30b (f).10 It was stipulated in the record that the nature and extent of the respondent's produc-tion and sales activities have been substantially the same, proportionately,during theyear 1936 to the date of the hearing.The greater percentages of the sales of individualproducts of the respondent were likewise made outsidethe Stateof California.Of atotal sale of 22,035 tons of chemical potash,two tons were sold within California andthe remainder in other States.Of a total sale of 147,884 tons of agricultural potash,301 tons, or two-tenths of one per cent, were sold in California, 97,555 tons,or 66 percent, in other States, Hawaii,and Puerto Rico, and 50,028 tons, or 33.8 per cent, inCanada and the Orient.Of a total sale of 67,795 tons of pyroborate products,12,503tons, or 18 4 per cent, were sold in California,25,808 tons, or 38.1 per cent,in otherStates and Territories of the United States, and 29,484 tons,or 43.5 per cent, inCanada, Europe,the Orient, and other foreign countries.Of a total sale of 19,543 tonsof soda ash,9,002 tons,or 46 1 per cent, were sold in California,1,861 tons,or nine andone-half per cent, in other States of the Union and Hawaii, and 8,680 tons, or 44.4 percent,in Canada,Europe, South America, India, the Orient, and other foreign countries.Of a total sale of 24,685 tons of salt cake,82 tons, or three-tenths of one per cent, weresold in California,24,452 tons,or 99.1 per cent, in other States, and 151 tons, or six-tenths of one per cent, in Europe. DECISIONS AND ORDERS145the respondent's total purchases amounted to $1,302,000, of which$159,000 represented purchases made outside the State of Cali-fornia."II.THE UNFAIR LABOR PRACTICESA. The Union and its activitiesBorax and Potash Workers' Union No. 20181, a labor organization,was organized and became affiliated with the American Federationof Labor on March 9, 1936.The respondent's practices directed to-ward discouraging membership in the Union and limiting its activi-ties are clearly revealed in the short history of the Union at Trona.In December 1935, Whitehurst and Kennard, two of the respond-ent's employees, later discharged, attended a meeting of the BoraxWorkers Union Local No. 19820, active in the plant of the PacificCoast Borax Company at Kramer, California, 70 miles from Trona,in order to investigate the activities of that local so that they wouldknow how to proceed in the organization of a union of the respond-ent'semployees.In February 1936, a committee consisting ofWhitehurst, Kennard, Goddard, Hardie, Pratt, Wright, McConahey,and Markert, the latter six of whom were also later discharged bythy. respondent, applied to the American Federation of Labor for acertificate of affiliation, and commenced a membership campaign.Calvin, a member of the Kramer local, and Hyans, an organizerand label agent for the American Federation of Labor, came toTrona in order to assist.Calvin, who sought permission from therespondent, was permitted to remain in the town on the conditionthat he keep out of the mill and bunkhouses.Meetings were heldat Burnham, an adjoining community, since the respondent had re-fused to make available to the Union a meeting place in Trona.12Organization activities were conducted openly, and there is sometestimony that union matters were discussed to a limited extentduring working hours.The attitude of the respondent toward the Union soon becamemanifest.In addition to his refusal to permit the Union to holdmeetings in Trona, Burke, the respondent's manager, refused Hyanspermission to place on the bulletin boards situated throughout theplant and town excerpts from the National Labor Relations Actdealing with the right of workers to self-organization.He also re-fused Hyans permission to inform the employees that the respondenthad no objection to their joining the Union.Thereis some testi-mony that union notices, posted on bulletin boards, were torn down,and although it denied responsibility, we cannot believe that the"See footnote 10,supra.12According to the record, Burke, the respondent'smanager,"just didn't want to tie upthe corporation property". 146NATIONAL LABOR RELATIONS BOARDrespondent, if it had maintained a neutral attitude, could not haveprevented these acts of vandalism from occurring in its own domain.The respondent's cloaked hostility culminated in the dischargesof March 1936. In August 1936, relying upon the Trial Examiner'srecommendations in his Intermediate Report of July 6, 1936, it threwaside its veil of feigned indifference and dropped its subtle opposi-tion to the Union, to engage in an open and wholesale purge of unionmembers and sympathizers.Any question that the respondent ac-tively opposed union organization and warned its employees to re-frain from becoming members is resolved in the light of the dis-charges hereinafter discussed.Furthermore, contrast between itstreatment of the Union and the A. C. W. A. removes any doubt thatthe respondent was determined to prevent any organization actuallyrepresenting its employees' interests from functioning at its plant,and perhaps explains the fact that at no time did the number ofUnion members exceed 95.After August 1936, and especially afterthe discharges of Lamson and Goddard, and the demotion of Ivers,which caused the vigorous protest from the A. C. W. A., hereinafterdiscussed, union activity was driven completely under cover, and nomeetings were held for fear that members who attended would besummarily discharged.B. The American Chemical Workers' Association and its activitiesAs we stated inMatter of Pennsylvania Greyhound Lines, Inc.,"While the National Labor Relations Act applies only to practicesoccurring on or after July 5, 1935, in cases where such practices havetheir origin in events prior to that date, knowledge of Ciat back-ground of events may be vital to a proper evaluation of the presentpractices." 13The Allied Chemical Workers Association, an incorporated labororganization of the respondent's employees, is representative of thetype of employer-sponsored union that arose under the NationalIndustrial Recovery Act.The A. C. W. A. was first discussed inTrona in April 1934, after the adoption of the Chemical Code pro-mulgated by the National Recovery Administration.The associa-tion was initiated by Burke, the respondent's manager, who wasinstrumental in forming a committee to draft the constitution afterconferences with Ryker, an employee of the accounting department,Austin, a pipe-fitter foreman, and Simpson and Hood, the respond-ent's assistant managers.During May and June, 1934, Ryker spentconsiderable time during his working hours drafting the constitu-tion.Late in June the first meeting was called by the committeein the Patio, the respondent-owned moving picture theatre, and a18 I. N. L. R. B.1, at page 7. DECISIONS AND ORDERS147committee of employees was appointed to consider the draft.There-after, copies of the constitution, with petitions for its adoption,were circulated throughout the plant, and early in July, employeeswho had signed the petitions were invited to the meeting at whichthe constitution was adopted.The record unquestionably requires our characterization of theA. C. W. A. as a creature of the respondent, organized to forestallopposition to its labor policies by bestowing the illusion of inde-pendence upon its employees.The constitution of the A. C. W. A.,ostensibly providing machinery for the procurement of collectivebenefits for members, contained the germ for the indirect and subtledomination which the respondent exercised over A. C. W. A. activ-ities.Under the constitution, membership was limited to all non-staff employees of the respondent, thus making eligible foremen, sub-foremen, minor officers, and all other supervisory employees not di-rectly connected with the office of the manager. It is not thereforesurprising that such employees were elected to the more importantoffices of the A. C. W. A. and exerted an influence in the organiza-tion entirely out of proportion to their numbers.C.C.Browne,salvage foreman, was the first president; James Branek, a pipe-fitter boss whose subservience to the interests and policies of therespondent are hereinafter described, was a member of the confer-ence committee, and chairman of the important salary and wagescommittee; Fred Leete, assistant cashier, was the first treasurer;Homer Hess, relief foreman, was a member of. the executive board,and later president.Other active members included Austin andDiehl, pipe-fitter bosses; Ross, painter boss; Coleman, master me-chanic; andWicker and Royce, production foremen. Candidatesformembership were required to take an oath to refrain fromaffiliating with any organization which might interfere with the ac-tivities of the A. C. W. A.Affiliation of the A. C. W. A. with anyother organization could be effected only with the consent of two-thirds of the members.A further section providing for the presen-tation of grievances to departmental representatives forbade mem-bers with grievances from discussing them with fellow employees .14Membership applications were obtainable from the head time-keeper, or from the cashier's office, and dues of 25 cents a monthwere deducted from the wages of members by the respondent.A. C. W. A. headquarters were maintained in the respondent-ownedbunk house, and meetings were held twice a month in the respondent-owned theatre.No charges for rent, light or heat were made bythe respondent for the use of any of its services or facilities.''Branek,a pipe-fitter boss and A.CW. A. departmental representative of from 200 to2,50 employees,had occasion to present only three grievances to the respondent within the18 months preceding the hearing. 148NATIONAL LABOR RELATIONS BOARDIn an atmosphere pervaded with the influence of supervisory em-ployees, and suffused with the respondent's benevolence, genuineinterest among the general employees soon subsided.During 1934,meetings were attended by as many as 200 of some 500 members.However, during 1935, the officers experienced difficulty in muster-ing even a quorum of 50.On February 18, 1936, the A. C. W. A., by vote of its members,passed an amendment changing the requirement for affiliation withany outside organization from two-thirds to a majority consent ofitsmembers.On April 10, 1936, a resolution to affiliate with theAmerican Federation of Labor was defeated by a vote of 315 to 151,afterpetitions opposing such affiliation were circulated amongthe employees, left on desks, and placed upon bulletin boardsthroughout the plant.The impotence of the A. C. W. A. in its dealings with the respond-ent, and the inadequacy of its administrative machinery to secureany substantial benefits for its members are unmistakably revealedin the record of its activities.We pass over the "beer busts", dances,and other entertainments successfully conducted by the A. C. W. A.,to consider its half-hearted and fruitless efforts to bargain collec-tively and solve the housing situation in Trona.It is agreed both by the Union and the respondent that at leastsince the formation of the A. C. W. A., housing facilities at Tronahad been inadequate to meet the demands of an increasing popula-tion.Although a housing committee was . appointed by theA. C. W. A., its efforts were unavailing.Early in 1935 it attemptedto secure the cooperation of the respondent, and to finance and con-struct additional houses.However, the respondent refused to leaseland or water facilities, and the plan was dropped.Finally, earlyin April 1936, the A. C. W. A. triumphantly announced that the re-spondent had agreed to appropriate $300,000 'and itself undertake torelieve the housing shortage.Coming shortly after charges had beenfiled with this Board, and when the Union had reached the heightof its activity to enlist members, we cannot believe that the respond-ent's action was in any way influenced by the A. C. W. A., or wasany more than a sop to satisfy the growing discontent of its em-ployees.UntilMarch 1936, no machinery existed for regular meetingsbetween the respondent and the A. C. W. A.; no wage agreements,eitherwritten or oral, had ever been negotiated. In September1934, the salary and wages committee held a conference with therespondent, and it was agreed that a wage study be made. InNovember of the same year, Martyn Porter, a system analyst in themanager's office, after studying wages and living conditions in similarcommunities in California, reported that a wage increase was not DECISIONS AND ORDERS149warranted,and the matter was dropped.In February 1935, theA. C. W. A.requested a ten per cent raise, and in July adjustmentswere made for some positions.On February 14, 1936, theA. C. W. A.sent a letter to Burke, therespondent'smanager, asking for information regarding job classi-fications in order to prepare another request for wage increases.Burke,who we cannot believe was unaware of the union propa-ganda that was threatening to destroy the placidity of theA. C. W. A.,responded with the suggestion that a committee of theA. C. W. A.meet regularly with the representatives of the respondent as ajoint committee to consider grievances.On February 27, 1936,the A.C.W. A., in an illuminating letterto Burke, again requested a ten per cent wage increase, and describedits position in the following language:In this case requesting readjustment in salaries and wages,the employer can and should for all time destroy completely,by responding to this request,all existing ill feeling,also thefeeling that in order to get any results,outside injurious con-nections must be made.This response would not only give thisAssociation a good and solid foundation of faith, the act alsowould give the Association some prestige badly lacking in thepast..The housing action appears very unpromising.In the wageadjustment it now rests entirelywiththe employer and man-agement whether our six months hard work and sleepless nightshave been spent in vain.If so, any further nerve-rackingefforts to build up by honest and earnest effort,the employersown wall of protection against outside injurious connections,is waste of time and valuable energy. [Italics ours.] 15This letter, introducedby therespondent,speaks for itself andclearly reveals that eventhe A.C.W. A. was cognizant of its sub-servient role in the respondent's policy of dealing with its employees.Pursuant to Burke's request, a joint committee,consisting of theExecutive Board of theA. C. W. A.,Porter, Allen,an assistant inthe manager's office, and Burris, chief clerk in the industrial rela-tions department,met for the first time on March 7, 1936. Theabsence of authority or power in the committee is best described byPorter's testimony :As Mr.Burke explained it to me,it did not have any powerof definite decision.It was to formulate recommendations tothemanagement'soffice.It required the management's officeapproval to put the recommendations into effect,or to referthem back for further consideration.ss Respondent's Exhibit No. 8.49446-38-vol.m-11 150NATIONAL LABOR RELATIONS BOARDMembers of the joint committee were, given an address on the me-chanics of collective bargaining by J. Stuart Neary, the respondent'sattorney, known to the Union as "Slugger" Neary for his allegedstrike-breaking activities in Los Angeles.'On March 8, the fol-lowing day, the joint committee again convened, and wage rates inthe various departments were discussed separately.By April 1,1936, as a result of these committee conferences, a wage adjustmentamounting to an eight per cent increase throughout the plant waseffected.As in the solution of the housing problem, we cannot conclude, inthe light of the testimony and the events leading up to the forma-tion of the joint committee, that the A. C. W. A. was instrumental insecuring this wage increase.Since September 1934, the A. C. W. A.had attempted on various occasions to obtain a general increase inwages.With the exception of small increases granted at random,its efforts had been unsuccessful.Suddenly, with the advent of theUnion, the respondent's attitude changed. It arranged for regularmeetings with the A. C. W. A., and, not unmindful of rising unionactivity, it generously and substantially acceded to the plea of theA. C. W. A. The inference is inescapable that the respondent hadtaken this opportunity to build up "the employer's own wall ofprotection against outside injurious connections" (to quote fromthe letter of February 27 from the A. C. W. A.), and had used theA. C'.W. A. as a convenient instrument in its antiunion campaign.After the filing of the Intermediate Report of July 6, 1936, therespondent ceased its efforts to give the color of fair dealing to unionmembers, and made no further attempt to continue the illusion ofindependence that it had impressed upon the A. C. W. A. TheA. C. W. A. responded, in turn, by attempting to function as atrue representative of the employees.Late in July, 1936, a proposedamendment to the constitution which would have ousted all unionmembers from the A. C. W. A. was defeated. At the same time anamendment was passed which divided members into two classes.Those receiving salaries of over $200 a month were designated asinactive members and deprived of the right to hold office, vote, ortake part in discussions at meetings.The testimony is uncontra-dicted that the members of the A. C. W. A. were determined to re-move the undesirable influence that the respondent's supervisory em-ployees were exercising in the administration of their organization.Finally, in August 1936, the respondent gave a brutal exhibitionof its attitude toward the efforts of the A. C. W. A. to attain inde-pendence.On August 3 and August 6 the Executive Board pro-tested the discharge of Lamson and Goddard and the demotion ofIs Board'sExhibit No. 3 (a) (second hearing). DECISIONS AND ORDERS151Ivers, and asked for a conferencewiththe respondent after it hadconcluded that the respondent had discriminated against these em-ployes because of their union activities.,,'On August 11, a meetingof the joint committee was held,the A. C.W. A. being represented byWebb,Kunkel,Pulcifer,Winslow,Cline, and Scott.Answering theA. C. W. A.protest, Porter stated that "the Management had decidedthat the action taken by the Departments concerned was final, andthat the three cases were closed." 18Within the next week,all of theabove-named association representatives on the joint committee, withthe exception of Scott,an unenthusiastic participant in the protest,were discharged by the respondent.The inference is clearthat therespondent was motivatedby thedesire to disciplinethe A. C. W. A.for attempting to function independently and as a representative ofthe employees.We find that prior to July 5, 1935, the respondent dominated andinterferedwiththe formation of, and at all times thereafter dom-inatedand interferedwith,and contributed support to theA. C. W. A.,a labor organization of the employees in its Tronaplant.C. The dischargesIn the case of Whitehurst,Wright, and McConahey,treated below,in addition to the reasons assigned for the individual discharges,the respondent contended that these employees were dismissed be-cause they discussed Union activities during working hours ; thatnumerous complaints had been made that these men were loafing,talking, and annoying other men in the plant.The respondent ad-mitted that prior to the events surrounding the individual discharges,ithad already determined to dismiss the three employees.Ferris,the master mechanic,testified that he and Eason,the chief engineer,in discussing Whitehurst,Wright, and McConahey shortly before thedischarges,had agreed that "it would be the best thing for theorganization to get rid of them."However,the record does not bear out the contention that theseemployees carried on discussion during working hours to a degreewhich would have warranted their discharge,and it is a reasonableassumption that the respondent objected to the matters discussed,rather than to the time the men spent in talking.Althoughthere istestimonythat theytalked while at work,there is no convincingevidence that this interfered with efficiency or discipline.The respondent had never forbidden its employees to talk on thejob, and the record is replete with evidencethat A.C.W. A. affairswere freely discussed and even conducted during working hours.As17The discharges and the demotion are considered hereafter.18 Board's Exhibit No. 6 (b)(second hearing). 152NATIONAL LABOR RELATIONS BOARDwe have noted above, petitions for the adoption of the constitution,as well as petitions opposing affiliation with the American Federa-tion of Labor, were openly circulated throughout the plant.Appli-cations for membership in the A. C. W. A. were obtainable bothfrom the head timekeeper and the cashier's office.In the light of all the testimony, we can find no merit in therespondent's contention that the conduct of these employees war-ranted their dismissal.They were never reprimanded or warnedthat they were talking too much, and the fact that the respondentwaited until circumstances developed which gave some color to itsaction indicates that the respondent itself was not impressed withits own contention.Richard C. Whitehurst.Whitehurst began to work for the re-spondent on May 10, 1935, as a general helper in the maintenancedepartment at 45 cents per hour.19 In August 1935, he was promotedto the position of oiler at 56 cents per hour, and later received atwo-cent per hour raise.At the time of his discharge on April 6,1936,Whitehurst's duties, under the supervision of George White,maintenance inspector, consisted in oiling, greasing, and cleaningmachinery in the potash plant.Whitehurst was active in the formation of the Union at Trona,having investigated the activities of the Kramer local in December1935.He was a charter member of the Trona local, its treasurer andfinancial secretary, and actively engaged in soliciting members forthe Union.Shortly prior to his discharge, arrangements were made to trans-ferWhitehurst to the pyroborate plant, and Blake, the oiler in thepyroborate plant, to Whitehurst's post.During the week precedinghis discharge the men alternated in the two plants.The reason as-signed by the respondent for the discharge of Whitehurst was hisfailure to obey an order given by his superior, White, on April 3,1936.On that day, White instructed another oiler to tell Whitehurstand Blake to clean under a machine in the potash plant.Misunder-standing the instructions, Whitehurst failed to complete the requiredcleaning, being occupied with another task.On April 6, White dis-chargedWhitehurst, telling him that he wanted a man "he coulddepend upon."Whitehurst, during the period of his employment, had never beendisciplined or threatened with discharge for inefficiency or violationof company rules.He appealed to both Ferris, the master mechanic,and Burke, but to no avail. It is significant that a week after thedischarge the machine had not been thoroughly cleaned as Whitetestified his order had required.19 Unless otherwise indicated, the discharged employees who were paid on an hourlybasis worked eight hours a day and 48 hours a week. DECISIONS AND ORDERS153Whitehurst's failure to understand instructions, coming to him sec-ond-hand, was understandable. It is obvious that the duty which hefailed to perform could not have been very urgent, since for a periodof at least a week thereafter the instructions had not been carriedout.In any event, the entire incident could not have had greatsignificance, especially since the respondent makes no claim thatWhitehurst deliberately disregarded the instructions.These conclusions are buttressed by the respondent's testimonywhich clearly indicates that Whitehurst was dismissed for his unionactivity.The respondent contended that because of numerous com-plaints, Ferris had ordered the transfer of Whitehurst.However,this contention is not impressive.White testified that he did notdirectly receive any complaints regarding Whitehurst's conduct, al-though he was Whitehurst's immediate superior.He further ad-mitted tellingWhitehurst, a short time prior to his discharge, thathis work was satisfactory.Upon cross-examination he stated thathe would have permitted Whitehurst to remain on the job and thathe had no part in the transfer. It is significant that Whitehurstwas never warned that he was causing dissension among the menor otherwise engaging in conduct that would impair the efficiency ofhis work.The reason noted for his discharge on the termination of employ-ment card for the California Unemployment Compensation Commis-sion was "unsuitable."Whitehurst refused to sign this card and weare satisfied from the evidence that he was not discharged for allegedunsuitability but because of his union activities.Earl Wright.Prior to his employment by the respondent, Wrighthad been a pipe-fitter and pipe-fitter's helper.He was hired by therespondent in August 1933, as a general helper at 45 cents an hour.A week later he was promoted to the position of pipe-fitter's helper,and less than a year later was given the classification of pipe-fitter,first class, at 76 cents an hour.20Wright's duties as a pipe-fitterunder Branek and Diehl, pipe-fitter bosses, consisted in the instal-lation and maintenance of pipes and valves.Prior to April 1936,he had the additional duty of inspecting steam equipment, steamtraps, air appliances, and air lines.The testimony amply showsthatWright was an able and efficient employee and that his serviceswere satisfactory until his union activities came to the attention ofthe respondent.More aggressive than Whitehurst, Wright, who was also a chartermember of the Union, was likewise active in union affairs.He waselected secretary of the Union and arranged for the first meeting at20 This promotion was unusual since Wright was not first required to serve as a thirdor second class pipe-fitter. 154NATIONAL L AI3OI3RELATIONSBOARDBurnham in February 1936.He was also instrumental in persuad-ing Hyans, a Los Angeles organizer for the American Federation ofLabor, to address the Union during March 1936.Wright was discharged on April 17, 1936, being told by Austin,the pipe-fitter foreman, that the lack of work necessitated a reduc-tion in the force of pipe-fitters.However, a consideration of theevidence demonstrates that this reason had no foundation in truth.Two weeks prior to Wright's dismissal, another first class pipe-fitterhad been hired, and, except for Wright, the staff of pipe-fitters wasnot reduced.When Wright, who was sixth among the nine pipe-fitters in point of seniority at the time of his dismissal, asked Austinwhether seniority meant anything, he was told "No, not in somecases."As we have above stated, and the record clearly shows, the respond-ent had previously planned to discharge Wright, Whitehurst, andMcConahey, whose case is considered next.The respondent's planwas further evidenced by the marked hostility which Branek, hisimmediate superior, revealed towardWright.Wright testifiedthat early in March, Branek told him that the first time he wascaught without tools in his hands he would be fired.Branek ad-mitted making this statement but denied that it was motivated byWright's union activities.This denial, however, can be given littlecredence in the light of further evidence of Branek's attitude towardWright's union connections.Branek, who edited a column entitled "Sport Shots" in the A.C.W. News,the publication of the A. C. W. A., devoted almost anentire article toWright in the issue of March 3, 1936, whom hecharacterized as follows :During the past two years this man has enjoyed the luxuryof a good car, saving additional money now in the post office.No hard body-destroying labor was or is asked of him or any-one else.Here we ask this man: "Who paved the road fromstarvation to decent living ?"No, not the boss, the AmericanPotash and Chemical Corporation.Here again we ask him, "What prompted him to act as thechief aid in distributing the application slips brought to Tronaby Mr. Calvin?" (referring to union application blanks).Such is human nature, such are some humans.No, this man will not get fired.All humans make mistakes,some of them regrettablelater***.21Board'sExhibit No.13.The article did not mention Wright by name,but Branekadmitted he was writing about him. In a letter to the editor of theNews,Wright an.swered the attack, stating:"In spite of the fact that I am an ingrate because I lent someaid to the cause of organizing the American Federation of Labor,my sole purpose in so doinghas been to elevate the economic and social conditions of my fellow workers in Trona." DECISIONS AND ORDERS155Wright refused to sign the termination of employment card fortheCaliforniaUnemployment Compensation Commission.Tworeasons were given for his discharge thereon : "reduction in force",and "as he cannot be used around the plant due to not being ableto get along with fitter boss." It is significant that Wright wasnot apprised of this latter reason when he was dismissed. Therespondent's silence, unexplained at the hearing, leads to a reasonableinference that this excuse was an afterthought, used as a pretext tocover the fact that Wright was discharged for his union activity.Furthermore, the respondent offered little testimony to prove itsassertion that its force was being reduced, but instead, attempted toprove that Wright's carelessness and inefficiency justified his dis-charge.The record conclusively shows, and we so find, that Wrightwas discharged because of his affiliation with, and his activities onbehalf of the Union.J. C. McConahey.McConahey was hired by'the respondent as anoiler at 54 cents an hour in August 1934, and at the time of hisdischarge was working as a pump packer under White, earning 66cents an hour.McConahey was also active in union affairs.He was a chartermember of the Union, a trustee, member of the executive committee,and chairman of the membership committee. In March 1936, withGoddard, who was also later discharged, he had endeavored to se-cure a meeting place for the Union in Trona.McConahey dis-tributed applications for membership in the Union, and as a memberof the A. C. W. A., campaigned for its affiliation with the AmericanFederation of Labor when the resolution was first proposed in Febru-ary 1936.On April 13, 1936, while engaged in cleaning a "splash-proof"motor,McConahey turned a low velocity stream on it, causing ashort circuit of the lead wires and putting the motor out of com-mission.An electrician who was present at the time succeeded inrepairing the damage and restoring the operation of the motorwithin a half hour.On April 15 White discharged McConahey, as-signing two reasons : that he had disregarded an order forbiddingthe use of water in cleaning motors, and that he had failed to "code"White immediately after the accident had occurred.22Although therespondent introduced into evidence a copy of the order, it was ap-parently addressed to foremen, and was not shown to have beenbrought to the attention of McConahey, or that he knew of itsexistence.23Since it was not denied that an electrician was present22The respondent's telephone system in the plant included a "code" system for variousemployees.In cases of emergency, a worker or foreman would be notified by dialing his"code"number which rang throughoutthe plant.28 Respondent'sExhibitNo S. Ferris,themastermechanic, admitted that he hadnever seen this order, although he had instructed foremen not to permit motors to bewashed. 156NATIONALLABOR RELATIONS BOARDwhen the motor stopped and steps were immediately taken to repairthe leads, we cannot accept the respondent's contention that an emer-gency existed which would have warranted the use of the "code"system.Nor can we accept the contention that the accident warranted thedischarge.A similar accident had occurred six weeks prior toMcConahey's discharge, when, though a complete motor "shortedout" and shut down a unit in the soda products plant for severaldays, the employee, who had also used water in that instance, waslaid off for the equivalent of four days and was not discharged. Itis indisputable that McConahey was an efficient and trusted employee.White reluctantly admitted on cross-examination that McConaheyhad been his "right hand" man and that he took charge of the "gang"in his absence.In comparison with its treatment of the employeewhose act had caused considerably more damage and had more se-rious consequences than McConahey's, the respondent's dismissal ofMcConahey can be characterized only as discriminatory.As in the discharges of Whitehurst and Wright, the evidence isclear that the respondent had previously planned to dismiss McCon-ahey, and the proper inference follows that the union activity ofthese employees was the reason for their discharge.Upon cross-examination Ferris admitted as much with respect to McConahey'sdischarge :Q.When you had your conversation with Mr. White in re-gard to McConahey's discharge you told him that you thoughtthat the incident of the motor was sufficient cause for the dis-charge, did you likewise have in mind your conversation withMr. Eason in regard to McConahey's talking union on the job?A. Not particularly in that instance; no. I make those deci-sions myself.Q.Were your ideas based solely and exclusively on the inci-dent connected with the motor?A. Oh, it no doubt had some bearing on the fact that we were,we had previously made up our minds to get rid of those threemen in the organization, yes * * *.We conclude that McConahey was dismissed because he was amember of the Union and because of his activities in connectiontherewith.Henry Simpson Hardie.Hardie, a British subject, was hired bythe respondent in September 1927, as a general helper at 48 cents perhour.He was soon promoted to the position of salt-trap helper at50 cents an hour, then to the position of filter operator at 55 centsan hour, thereafter to the position of salt-trap operator, and in Sep-tember 1934, to the position of relief operator at 70 cents an hour. DECISIONS AND ORDERS157In October or November of the same year, Hardie was demoted tothe position of heater tender at 66 cents per hour.Bridgeford, hissuperior, testified that Hardie had been demoted because of a rumorcurrent in Trona that he had said he knew how to shut down opera-tions of the plant and would not hesitate to make use of his knowledgein the event of a strike.At that time the respondent made no effortto ascertain whether this rumor had any basis of truth.Hardie, too, had been active in union affairs.He was a chartermember of the Union, had participated in the investigation of theKramer local, and had been instrumental in obtaining the aid ofHyans in the organization of the respondent's employees.Hardie was discharged on April 9, 1936.A short time prior tohis dismisal, Hardie requested his superior, Bridgeford, to endorse anattestation of good character on his application for the renewal ofhis passport.In answer to this request, Bridgeford stated that hewould first investigate Hardie's reputation in the plant and in Trona.Hardie did not object to such investigation, but requested that therumor which had caused his demotion also be investigated.Bridge-ford announced his intention of limiting his inquiry, and refused toinvestigate the rumor.Upon Hardie's insistence that his entirerecord be reviewed, Bridgeford discharged him because of "personalfriction."The respondent did not contend that Hardie's insistencehad taken the form of disrespect or impertinence toward Bridgeford,or that Bridgeford had discharged Hardie in the heat of anger. It isadmitted that Hardie's discussion with him consumed the greaterpart of the day, and we can only infer that Bridgeford's decision todischarge Hardie had been preconceived and consciously motivatedby the respondent's plan, which was being put into effect during thisperiod, to oust union members.On the basis of the facts, it is evident that the respondent desiredto dismiss Hardie for his union activity and was not concerned withassigning a reason therefor which possessed either color or substance.Hardie had been warned, through statements made to his wife, thathis union activities were objectionable to the respondent, and it is areasonable inference that Bridgeford's position was intended to anddid provoke Hardie justifiedly to continue his insistence upon athorough investigation of his character.Hardie's long residence inTrona, the satisfactory character of his work, as indicated by numer-ous promotions, and the fact that the respondent had kept him in itsservice despite the rumor of 1934, belies Bridgeford's testimony thathe knew nothing of Hardie's character, and therefore desired toconduct an investigation.Assuming the truth of Bridgeford's testi-mony, certainly his ignorance of Hardie's character would have mademore imperative the thorough investigation which Hardie had re- 158NATIONAL LABOR RELATIONS BOARDquested.The testimony of both the respondent and Hardie justifiesour finding that Hardie was discharged solely because of his unionactivity."H. 0. Goddard, Robert 0. Lamson, Leroy Pratt, J. L. Ivers.Fol-lowing the issuance of the Trial Examiner's Intermediate Report onJuly 6, 1936, the respondent, presumably satisfied that its discrimina-tory labor practices would no longer be subject to question by thisBoard, engaged in a bold and ruthless campaign to expunge all tracesof union activity and all freedom of expression in its plant.25 Ivers,Goddard, Lamson, and Pratt had all been officers of the Union andactive in its affairs.Goddard, who was vice president of the Union and had testified forthe Board at the first hearing, was discharged by Bridgeford onAugust 4, 1936, for "unsatisfactory conduct."When pressed for anexplanation, -he had said : "Unsatisfactory conduct is enough infor-mation on our records, and I don't care to go into this thing anyfurther."Prior to his discharge Goddard had been a calciner tender,earning 64 cents per hour.Lamson, a swing tender, earning 60 cents per hour, was electedfinancial secretary of the Union after the discharge of Whitehurst.He first learned that he had been dismissed at a meeting of theA. C. W. A. on August 4, 1936. The following day, when he askedBridgeford, he was told to consider himself notified of his discharge.Again the laconic "unsatisfactory conduct" was assigned as the rea-son,Bridgeford saying, "You can't make me give you a betterreason."Pratt had been employed by the respondent for ten years, andprior to his discharge was a salt-trap tender, earning 76 cents perhour.He was a charter member of the Union and on the Union's,executive board.Pratt was discharged on August 15, 1936, for "un-satisfactory conduct."When he appealed to Bridgeford, he wastold, "That doesn't mean that your work is unsatisfactory; it is justunsatisfactory." 26Ivers, a foreman for the respondent at 80 cents per hour, wasrecording secretary for the Union and active in its affairs.OnAugust 1, 1936, as he was about to leave Trona on a 30-day vacation, hewas told by his superior that his services as a foreman would no longerbe required, but that upon his return, he might secure a position21The respondent later gave the requested attestation of character to Mrs.Hardie, theemployee's wife.-^During the second hearing commencing on October 15, 1936,upon these dischargesand those hereinafter considered, the respondent introduced no evidence to contradict thetestimony of the discharged employees,but confined its efforts to their cross-examination.26 Testimony relating to this discharge was given by Goddard,since Pratt could notbe located.Since Goddard had knowledge of the facts in his capacity of a union official,we have no reason to doubt his veracity.Moreover,the respondent admitted the dischargeand failed to controvert Goddard's testimony thereon DECISIONS AND ORDERS159as general helper at 50 cents an hour. Ivers considered this tanta-mount to a discharge,left for New Mexico and did not return. OnAugust 3, 1936, the A. C. W. A. protested his demotion to the re-spondent,pointing out that a less experienced employee had been as-signed to his position,and that the respondent had always consideredIvers' services satisfactory.It is significant that on August 11, dur-ing the meeting of the joint committee at which the demotion wasdiscussed,the respondent failed to give any reason for its action.27Harold Carl Webb, Owen Scott Kunkel, Elmer Pulcifer, George E.Cline, Lawrence A. Sheriff,Russel V. Wilgus, J. B. Kennard,ElbertMarshall Ball.As indicated above,Webb,Kunkel,Pulcifer, andCline, all members of the joint committee representingthe A. C. W.A., protested the discharges of Lamson and Goddard and the demo-tion of Ivers at the committee meeting on August 11, 1936.By theend of the following week they had all been discharged.Webb, employed by the respondent since 1933,and chairman ofthe executive board of theA. C. W. A.,was an associate analyst ata salary of$170 a month,and at the time of his discharge was beingconsidered for the position of senior analyst.He was discharged,without cause,by his immediate superior,Durland, who told himthat the order"came from up above".Kunkel,employed by the respondent since January 1936, wasthe associate editor ofthe A. C. W. A.Newsandtemporary secre-tary of the A.C.W. A., and had written the letters of protest tothe respondent.He was discharged from his position as calcinertender, in which he earned 60 cents per hour, on August 17, 1936.On that day,learning that his name did not appear on the workschedule,he inquired in the industrial relations department, wherehe was told,"I guess you know the news."No explanation wasgiven for his discharge.Pulcifer, an employee since 1933, at the time of his discharge wasa relief janitor,earning 60 cents per hour.He first learned of hisdischarge on August 15, 1936,from the cashier of the respondent'srestaurant,when she refused to sell him a "scrip book" used forthe purchase of meals.As in the other cases, Pulcifer was given noexplanation for his discharge.Cline, acting president of theA. C. W. A.,was employed by therespondent since September 1934.He was a junior analyst, earning$155 a month at the time of his discharge.On August 14, 1936,he was told by Durland, the'assistant comptroller chemist, "I haveorders to stop your pay immediately."Kidd, his immediate superior,in response to Cline's request for a reason for his discharge, said,"Well,you know as much about it as I do."27See discussion of joint committee meeting,supra, 160NATIONAL LABOR RELATIONS BOARDAll of the above-named men had been active in A. C. W. A. affairs,especially in its effort to remove the influence of the respondentfrom its administration.None had ever been reprimanded or other-wise disciplined, and the record clearly indicates that they wereefficient and satisfactory employees.Sherriff, editor of the A. C. W. A.News,was an operator in thepyroborate plant, receiving $175 a month.He had first been em-ployed as a helper in August 1933. Sherriff's activities may be classi-fied with those of Webb, Kunkel, Pulcifer, and Cline, as directedtoward building up the A. C. W. A. as an organization truly rep-resentative of the respondent's employees.As the others, he wasnot a member of the Union, and he had attempted to maintain aneutral editorial policy.On August 14, 1936, Johnson, the factorysuperintendent, said tb him, "Larry I have some sad news for you.I have instructions to say that you are undesirable, and I am sorryI can't say anything more, except that you have 24 hours in whichto leave." 28Sherriff, seeking an explanation for his dismissal, thensaw Lewis; his immediate superior, who said, "I have instructionsto not discuss any reasons.You probably know them better thanI do."Wilgus, at the time of his discharge, was receiving $155 a monthas a junior analyst, having been hired as a chemist in May 1934.A member of the A. C. W. A., though not an officer, Wilgus wasalso desirous of purging the association of respondent domination.He was present at the meeting of the executive board, early inAugust, when it decided to protest the discharges of unionmen, andhe was known to the respondent as having made "radical state-ments".On August 15, 1936, Durland discharged him, saying "Ihave orders to take you off the pay roll." The evidence is uncon-troverted thatWilgus' services were satisfactory to the respondent,and the inference is inescapable that' the respondent considered himundesirable solely because of his activities in connection with theA. C. W. A.Both Kennard and Ball were members of the Union. and the lasttwo who openly espoused the union cause in Trona.Kermard, em-ployed as a shovel engineer at $194 a month, was a charter memberof the Union and its president since March 1936.He had beenactive in union affairs and had testified at the first hearing conductedby this Board.Kennard's services had been satisfactory to the re-spondentsinceNovember 1931, when he was first employed, and hehad never been reprimanded or otherwise disciplined.On August 14,1936, he was discharged by Runner, the shipping superintendent.m By company rule. an employee is required to vacate his living quarters on therespondent's property within 24 hours after his discharge. DECISIONS AND ORDERS161When Kennard asked whether it was because of unsatisfactory con-duct, Runner answered, "No, just unsatisfactory."Ball, earning $135 per month as a bookkeeping machine operator,was a member both of the Union and the A. C. W. A. He was amember of the executive council of the'Union, representing the sup-plies department, and since June 1936, had spent considerable timein the company of Goddard and Lamson. As a member of theA. C. W. A., he was equally interested in its welfare, and circulatedpetitions favoring the amendment to oust supervisory employeesfrom control, and opposing the amendment which would oust unionmembers.On Sunday, July 18, 1936, Ball came to his office underthe influence of liquor, and was unable to perform his duties.29Atthat time he offered to resign, but was told by his superior, Seignous,that his resignation was not necessary.On August 11 Ball reportedto work a few minutes late and found that his machine had beenremoved.He was sent home, and on August 12, 1936, told byWuster, Seignous' superior, that his services were no longer re-quired; that he was undependable and was reported intoxicated onJuly 18.On the day of his discharge Ball saw Franklin, head ofthe industrial stores department, in order to obtain a satisfactoryexplanation for his dismissal. 'Franklin told him that his associateswere leading him astray, and that though anyone was free to jointhe Union, he did not care for "Communists."30Ball'sUnemploy-ment Compensation termination card listed the reason for his dis-missal as"excessive absences."Since, throughout his year's employ-ment with the respondent, he had been absent only on one Sunday,this reason is not persuasive, and we find that Ball's dismissal re-sultedbecause of his activities both for the Union and theA. C. W. A.The respondent's actions and discharges subsequent to July 6, 1936,unquestionably lead to but two conclusions.The respondent wasdetermined to carry out its plan, conceived at the time of the forma-tion of the Union, to stamp out every spark of union activity in itsplant.It was equally determined to maintain the A. C. W. A. as asubservient creature to counteract the effects of its reprehensiblelabor practices.Franklin F. Matlock, Otto Duval, Fred Balch.Not satisfied withstiflingA. C. W. A. opposition and stripping the Union of itsofficers, the respondent next directed its efforts to destroying entirelythe vestiges of union organization.Matlock, Balch, and Duval, all29The evidence shows that Ball was accustomed to work one Sunday every month tobalance the respondent's books,and that he was free to choose any Sunday during themonth to suit his own convenience.801'Q.When Mr.Franklin made that statement to you about any person in Tronabeing permitted to belong to any union,did you believe that at that time?"A. I did not.No sane person could have believed it." 162NATIONAL LABORRELATIONS BOARDunion members, were not active in union affairs, and from the rea-sons alleged for their discharges, it appears that their union affilia-tion was sufficient to make their presence in Trona obnoxious to therespondent.Matlock had been employed by the respondent since 1929, and atthe time of his discharge was earning 66 cents an hour as a pumppacker.He had been a union member since March 1935, and al-though he did not wear a union button, fearing that he would bedischarged, the evidence is clear that his affiliation with the Unionwas not unknown in Trona. On September 29, 1936, Matlock steppedoutside the building in which he was working, in order to get relieffrom the heat.He was reprimanded by Frael, a foreman, and onthe following day was discharged by White, his superior.Previousto this incident, Matlock had never been laid off, threatened withdischarge, or disciplined.He testified that during his seven yearperiod of employment, he had been accustomed to taking a fiveminute rest period, that his superiors were aware of this conduct, and,that he had never been told to stop. The day after his dischargeMatlock suggested to White that he had been dismissed because hecarried a union card, but White refused to make any comment.Several days after Matlock's discharge, Duval was promoted toper hour.Duval, who had joined the Union in May 1936, likeMatlock, did not wear his union button.For the period of two weeksprior to his discharge, Duval had been breaking in a. new oiler, butby October 1, the date of his promotion, the oiler was carrying outhis duties without assistance.On October 2, pursuant to an orderfrom White, his superior, Duval, instead of helping the oiler, engagedin packing two pumps.On October 3 he was discharged by Whitebecause he failed to assist the new oiler. Immediately thereafter,when Duval told White's subordinate, Blake, that he had been dis-missed, Blake responded by saying that he should not have joined the,Union.The reason for his discharge was noted on the CaliforniaUnemployment Compensation card as "unsatisfactory".Duval, em-ployed since April 1936, had never been reprimanded or otherwisedisciplined.We are not impressed with the circumstances surround-ing Duval's discharge, and we can only infer that he was an innocentvictim of the respondent's scheme to annihilate the Union.Balch had been employed by the respondent since 1934 as a firstclass painter at 76 cents per hour.His work was satisfactory tothe respondent, and in the absence of Ross, his foreman, he had beenaccustomed to supervise the "paint gang."On several occasionsprior to his discharge, Ross had told him that he would be dis-charged if he spoke too much about union activity.Balch was dis-charged on October 1, 1936, by Anderson, Ross' superior, for turning DECISIONS AND ORDERS163on the radio in the room of a house he had just completed painting.Balch testified that he had reset the furniture, that he had turnedon the radio in order to determine whether it was properly con-nected, and that he was working when Anderson approached.The reasons assigned for the discharges of these three employeesare too tenuous and trivial to impress us. It is significant that therespondent had full opportunity to offer evidence to controvert thetestimony of these men, yet it was content to remain silent.We con-clude that the only offense Matlock, Balch, and Duval committedwas joiningthe Union.Consideration of all the evidence leads unquestionably to the con-clusion that the respondent contributed support to the A. C. W. A.,a labor organization of its employees; that by its conduct, and byits discharge of Kunkel, Sherriff, Webb, Cline, Pulcifer, and Wilgus,itdominated and interfered with the administration of the A. C.W. A.; that by its conduct and the discharge of its above-namedemployees, and the discharge of Wright, Hardie, McConahey, White-hurst, Goddard, Lamson, Kennard, Pratt, Matlock, Duval, Ball, andBalch, and by the demotion of Ivers, the respondent dominated andinterfered with the formation and administration of the Union anddiscriminated against its employees in regard to hire and tenure ofemployment to discourage membership in the Union; that by virtueof its conduct, and these discharges, it interfered with the right ofits employees to self-organization, to form, join, or assist labor or-ganizations,to bargain collectively through representatives of theirown choosing, and toengagein concerted activities, for the purposeof collective bargaining and other mutual aid and protection.III.EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEAs indicated under our findings with respect to its business, therespondent, a Delaware corporation, maintains its plant in the Stateof California, and sales offices in the States of New York, Georgia,Maryland, and Ohio. It is one of the three largest producers ofpotash in the United States, and one of the two largest borax pro-ducers in the world.Ninety-two and two-tenths per cent of its sales,amounting to 260,052 tons, are shipped outside California to otherStates, possessions of the United States, and foreign countries.Asan integral part of its operations, the respondent owns and operatesthe Trona Railroad, a connecting link with the Southern PacificRailroad,and subject to the tariff regulations of the Interstate Com-merce Commission.The unfair labor practices engaged in by the respondent have hadthe effect of causing discontent among its employees, and- undoubt-edly tend to lead to a labor dispute which would seriously disrupt 164NATIONAL LABOR RELATIONS BOARDthe respondent's production and shipping operations.Followingthe discharges, the employees commenced to fear for the security oftheir jobs, and there is some testimony that they. were consideringa strike.The Union, its membership depleted by discrimintory dis-charges, exerted its efforts to enlisting the assistance of outside labororganizations.During August and September, 1936, the Union com-menced negotiations with the International Longshoremen's Asso-ciation to have the respondent's products declared "hot cargo" andthe Association's members refuse to handle them.3''The activities of the respondent set forth in Section II above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andwith foreign countries, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYUnder Section 2, subdivision (3) of the Act, an employee whosework has ceased because of any unfair labor practice retains hisemployeestatus aslong as he has not obtained regular and substan-tially equivalent employment.Since the discriminatory dischargesabove enumerated constituted unfair labor practices, these dis-charged employees retained their employee status.The discharged employees are entitled to reinstatement.They arealso entitled to receive back pay from the date of their dischargeuntil the respondent offers to reinstate them. In so finding, we followour decision inMatter of Bell Oil and Gas Company '32in which welikewise ordered that the employees receive back pay from the dateof their discharge until the offer of reinstatement, although the Inter-mediate Report had recommended that the complaint be dismissed.We distinguish the instant case from those in which we have notordered that the employees receive back pay from the date that theTrial Examiner issued his Intermediate Report to the date of ourOrder.33InMatter of Ha f f el finger Company, Inc.we said : "Webelieve, however, that in view of the Trial Examiner's recommenda-tions, respondent could not have been expected to reinstate the dis-charged men after it received the Intermediate Report, and thereforeit should not be required to pay back pay from that time to theAt that time,the International Longshoremen'sAssociationwas negotiating therenewal of its own collective agreements, and action with respect to the respondent washeld in abeyance.82 I N. L. R. B. 56283In the Matter of E. R. Haffelfinger Company, Inc. and United Wall Paper Crafts ofNorth America,Local No.6,I N. L. R B. 760;In the Matter of Brown Shoe Company,Inc. andBootand Shoe Workers' Uron,Local No. 655,I N. L. R. B. 803 ;In the Matterof Mann Edge Tool Company and Federal Labor Union No.18779, 1 N. L. R. B. 977. DECISIONS AND ORDERS165date of this decision." In that case, as in the other cases cited, thetrial examiner found that the respondent had not engaged in unfairlabor practices with respect to the discharges. In the instant case,however, the Trial Examiner found that the respondent had en-gaged in unfair labor practices with respect to the discharges of itsemployees named in the original complaint.He recommended thatthe respondent reinstate these employees, although he further rec-ommended that the complaint be dismissed since he found the acts ofthe respondent were not unfair labor practices affecting commercewithin the meaning of Section 2, subdivisions (6) and (7), of theAct.It would, therefore, clearly appear that the respondent by itsfailure to reinstate these discharged employees did not rely upon theTrial Examiner's recommendations.On the contrary, it used theTrial Examiner's finding as a basis for discharging union membersand their sympathizers without even a pretense that the dischargeswere for any reason but to destroy completely the desire of itsemployees to self-organization without interference.We have found that the respondent caused the A. C. W. A. to beorganized, exerted an influence over it that amounted to dominationand interference with its administration, and contributed support toit.It follows that the A. C. W. A. cannot serve the respondent'semployees as their genuine representative.To release them fromthe subtle compulsions which have arisen and have prevailed by rea-son of the respondent's conduct, the A. C. W. A. should be dis-established.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact, and upon the en-tire record in the proceeding, the Board makes the following con-clusions of law :1.Borax and Potash Workers' Union No. 20181 is a labor organi-zation, within the meaning of Section 2, subdivision (5) of the Act.2.Allied Chemical Workers' Association is a labor organization,within the meaning of Section 2, subdivision (5) of the Act.3.By its domination and interference with the formation andadministration of the Allied Chemical Workers' Association, and bycontributing support thereto, the respondent has engaged in and isengaging in unfair labor practices, within the meaning of Section 8,subdivision (2) of the Act.4.Earl Wright, Henry Simpson Hardie, J. C. McConahey, RichardC.Whitehurst, H. O. Goddard, Robert O. Lamson, Elbert MarshallBall, J. B. Kennard, Leroy Pratt, Owen Scott Kunkel, Lawrence A.Sherriff, Harold Carl Webb, George E. Cline, Elmer Pulcifer, RusselV.Wilgus, Franklin F. Matlock, Otto Duval, and Fred Balch were,at the time of their discharge, and at all times thereafter, employees49446-38-vol. nu-12 166NATIONAL LABOR RELATIONS BOARDof the respondent, within the meaning of Section 2, subdivision (3)of the Act. J. L. Ivers was at the time of his demotion, and at alltimes thereafter, an employee of the respondent, within the meaningof the same Section and subdivision of the Act.5.The respondent, by discriminating in regard to the hire andtenure of employment of Earl Wright, Henry Simpson Hardie, J. C.McConahey, Richard C. Whitehurst, H. O. Goddard, Robert O. Lam-son, Elbert Marshall Ball, J. B. Kennard, Leroy Pratt, Owen ScottKunkel, Lawrence A. Sheriff, Harold Carl Webb, George E. Cline,Elmer Pulcifer, Russel V. Wilgus, Franklin F. Matlock, Otto Duval,Fred Balch, and J. L. Ivers, and thereby discouraging membershipin a labor organization, has engaged in and is engaging in unfairlabor practices, within the meaning of Section 8, subdivision (3) ofthe Act.6.The respondent, by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7 ofthe Act, has engaged in and is engaging in unfair labor practices,within the meaning of Section 8, subdivision (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2, subdivisions(6) and (7) of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10, subdivision (c) of the NationalLabor Relations Act, the National Labor Relations Board herebyorders that the respondent, American Potash and Chemical Corpora-tion, and its officers, agents, successors, and assigns, shall:1.Cease and desist :a.From in any manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining andother mutual aid or protection, as guaranteed in Section 7 of theNational Labor Relations Act;b.'From discouraging membership in Borax and Potash Workers'Union No. 20181, or any other labor organization of its employees,by discharging, refusing to reinstate, or otherwise discriminatingagainst its employees in regard to hire or tenure of employment orany term or condition of employment;c.From in any manner dominating or interfering with the admin-istration of the Allied Chemical Workers' Association, or any otherlabor organization of its employees, and from contributing support DECISIONS AND ORDERS167to the Allied Chemical Workers' Association, or to any other labororganization of its employees.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :a.Offer to Earl Wright, Henry Simpson Hardie, J. C. McConahey,Richard C. Whitehurst, H. O. Goddard, Robert O. Lamson, ElbertMarshall Ball, J. B. Kennard, Leroy Pratt, Owen Scott Kunkel,Lawrence A. Sherriff, Harold Carl Webb, George E. Cline, ElmerPulcifer, Russel V. Wilgus, Franklin F. Matlock, Otto Duval, FredBalch, and J. L. Ivers, immediate and full reinstatement, respec-tively, to their former positions, without prejudice to their seniorityor other rights and privileges;b.Make whole said Earl Wright, Henry Simpson Hardie, J. C.McConahey, Richard C. Whitehurst, H. O. Goddard, Robert O.Lamson, Elbert Marshall Ball, J. B. Kennard, Leroy Pratt, OwenScott Kunkel, Lawrence A. Sherriff, Harold Carl Webb, George E.Cline, Elmer Pulcifer, Russel V. Wilgus, Franklin F. Matlock, OttoDuval, and Fred Balch for any losses of pay they have suffered byreason of their discharge, and J. L. Ivers for any loss of pay hehas suffered by reason of his demotion, by payment, respectively, ofa sum of money equal to that which each would normally have earnedas wages during the period from the date of his discharge, and withrespect to J. L. Ivers, from the date of his demotion, to the date ofsuch offer of reinstatement, less the amount which each has earnedduring that period;Ic.Withdraw all recognition from the Allied Chemical Workers'Association as representative of any of its employees for the pur-pose of dealing with the respondent concerning grievances, labordisputes, wages, rates of pay, hours of employment, or conditionsof work, and disestablish the Allied Chemical Workers' Associationas such representative;d.Post notices in conspicuous places throughout its plant whereinits employees are engaged, stating (1) that said Allied ChemicalWorkers' Association is so disestablished, and that the respondentwill refrain from any such recognition thereof; (2) that the respond-ent will cease and desist in the manner aforesaid; and (3) that suchnotices will remain posted for a period of at least thirty (30) consecu-tive days from the date of posting;e.Notify the Regional Director for the Twenty-first Region inwriting within ten (10) days from the date of this order what stepsthe respondent has taken to comply herewith.